Citation Nr: 1640381	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  14-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is clear and unmistakable error (CUE) in an April 15, 2002, rating decision that denied service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1969 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed the November 2011 rating decision specifically as to the issue of whether there was CUE in an April 2002 rating decision that denied service connection for a heart murmur.  A May 2014 statement of the case addressed this claim, and in July 2014, the Veteran filed a timely VA-Form 9.  In April 2015, the Veteran testified at a video hearing before the undersigned.


FINDING OF FACT

The April 2002 rating decision that denied service connection for a heart murmur was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.


CONCLUSION OF LAW

The April 2002 rating decision that denied entitlement to service connection for a heart murmur was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001)(en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).
The Veteran argues that the April 2002 rating decision that denied service connection for a heart murmur was clearly and unmistakably erroneous.  He argues that the RO did not consider pertinent service treatment records, to include a January 1970 physical profile record demonstrating a diagnosis of heart disease and records showing complaints of chest pain, and that such records demonstrated a worsening of a pre-existing heart murmur/condition during service.

Under the provisions of 38 C.F.R. § 3.105 (a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).   Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

In this case, the Board finds that the Veteran's claim cannot prevail.  The April 2002 rating decision was not clearly and mistakably erroneous.  For one, the correct facts, as they were known at the time, were before the RO in April 2002.  At the time of the April 2002 rating decision, the RO had access to the Veteran's complete service treatment records and discussed the records in detail, to include a pre-service cardiology record showing a heart murmur and evidence of an enlarged heart, normal electrocardiograms conducted in 1969, and the Veteran's separation examination in August 1972 evidencing no diagnosis of a heart condition.  The Veteran contends that certain service records were not taken into consideration in the April 2002 rating decision.  However, that the RO did not specifically discuss the January 1970 record identified by the Veteran does not meet the criteria for CUE.  There is no evidence to conclude that such record was not available to the RO, or that the RO did not consider such evidence in making its determination.  Again, a claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.

The Board also finds that the statutory or regulatory provisions extant at the time were correctly applied.  At the time of the April 2002 decision, the pertinent law and regulations stated that: 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  
The following regulation and law was also in effect in April 2002:  

Congenital or developmental defects may not be service-connected because they are not considered "injuries" under VA law and regulations.  38 C.F.R. § 3.303 (c).  The VA General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  Congenital defects and diseases are service-connectable where a superimposed disease or injury occurs during, or as a result of, active service. VAOPGCPREC 82-90; 56 Fed.Reg. 45711 (1990); 38 C.F.R. §§ 3.303(c), 3.306. Cf. 38 C.F.R. § 4.57.

In finding that the Veteran's heart murmur was a congenital defect that was not subject to service connection, the RO correctly applied the law above.  And, based upon a review of the evidence then of record, to include service records evidencing normal electrocardiograms, physical examinations, and separation examination, the RO further found that there was no indication of permanent aggravation of the pre-existing heart murmur during service.  Finally, as there was no diagnosis of any other heart condition in service, there would have been no indication for the RO to have found that a superimposed disease or injury occurred during service due to the heart murmur.  While the Veteran contends that he was diagnosed with heart disease in service, the January 1970 record instead states "possible heart disease."  No actual diagnosis of heart disease was made, and a corresponding record states, "rule out heart disease, probably not."  

In light of the above, the Board finds that the correct facts were before the RO at the time of the April 2002 decision, and the statutory or regulatory provisions extant at the time were correctly applied.  Thus, the claim for CUE cannot prevail, and the Veteran's appeal must be denied.

ORDER

The claim for CUE in the April 15, 2002, rating decision must be denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


